916 F.2d 712
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Porter Johnson HILEN, Plaintiff-Appellant,v.UNITED STATES of America;  Commonwealth of Kentucky,Department of Military Affairs, Kentucky ArmyNational Guard;  Paula Taylor Gill,Defendants-Appellees.
No. 90-6095.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1990.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges;  and JOINER, Senior District Judge*.

ORDER

2
Plaintiff appeals the district court's order dismissing his claims against the United States of America in this mulitple party action.  Defendants move to dismiss the appeal for lack of jurisdiction.  Plaintiff has not responded.


3
Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).  The order appealed from does not dispose of plaintiff's claims against the remaining defendants.  The district court certified the order for purposes of appeal but failed to set forth reasons to support Rule 54(b) certification as required by Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986);  Knafel v. Pepsi Cola Bottlers of Akron, Inc., 850 F.2d 1155 (6th Cir.1988).  Upon review and consideration, we conclude that the district court's order is not appealable.


4
Therefore, it is ORDERED that the plaintiff's appeal is dismissed without prejudice to his right to perfect a timely appeal when final judgment is rendered by the district court.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation